DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 18 May 2022 have been considered but are not persuasive.
	
	Applicant argues on pages 7-8 that Iyoda fails to disclose using the on-vehicle device (2) to transmit a collection request to a data collection apparatus (3), but instead Iyoda uses the on-vehicle device (2) to transmit data with vehicle event detection report information (i.e. no collection request) to the data collection apparatus (3). 
	This argument is not found persuasive. 
	Iyoda discloses using the on-vehicle device (2) to transmit data including vehicle event detection report information to a data collection apparatus (3), upon detecting an abnormality/event of the vehicle (paragraphs 16, 20, 113, and 134, claims 1 and 12). 
Based upon receiving the vehicle event detection report and the data contained within the vehicle event detection report, the data collection apparatus (3) generates and transmits a data collection/upload demand to cause a data collection target vehicle to perform data collection in accordance with the collection condition (paragraphs 24, 139, 160, claims 1 and 12), as recited in the Applicant’s claims.
Therefore Iyoda’s transmitted data including vehicle event detection report information serves as a collection request, with the data contained in the vehicle event detection report (such as the event time, position, or type) serving as/ used to generate the collection condition, as required by the Applicant’s claims. 
Thus Iyoda discloses using the on-vehicle device to transmit a collection request to the data collection apparatus, as required by the claims. 

Applicant argues on pages 8-9 that Iyoda fails to disclose using the data collection apparatus to receive a collection request from the on-vehicle device (and transmit an upload demand to cause a data collection target vehicle to perform data collection in accordance with vehicle event detection report information based on the collection request received), but instead Iyoda uses the data collection apparatus to receive vehicle event data related to a vehicle event (i.e. no collection request) from the on-vehicle device (and transmits an upload demand to cause a data collection target vehicle to perform data collection in accordance with vehicle event detection report information, not based on a collection request). 
	This argument is not found persuasive, as explained in the response above regarding the arguments presented on pages 7-8.



Applicant argues on page 9 that Iyoda fails to disclose that the data collection apparatus provides the provision data to an on-vehicle device having made a collection request, as recited in the amended claims. 
	The new limitation is disclosed by at least Higuchi, as explained in the rejection below. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	        Claims 3-8 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim limitation “provision data” as recited in independent claims 3 and 7 is indefinite. “Provision data” is not defined in the claims or specification, and does not even appear in the specification at all. 
The claims require only that the “provision data” is based on the collected data, but there are many types of data that could be based on the collected data. 
The Applicant has amended claims 3 and 7 to add additional limitations surrounding the claimed “provision data”, but still does not define “provision data” in the claims or specification. 
	The examiner will assume that the claimed “provision data” means any data derived from the transmitted collected data. As best understood by the examiner, the claims will be treated on the merits in this office action.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iyoda et al. (U.S. Patent Application Publication # 2016/0364921).

Regarding claim 1, Iyoda discloses an on-vehicle device (fig 1: 2, which may include some or all of the vehicle’s electronics) comprising:
a first processor that is configured to: 
detect abnormality of a vehicle (fig 17, paras. 0013, 0085); 
generate a collection condition of data in accordance with the abnormality detected (a vehicle event detection report is generated for transmission, see paras. 0016, 0134, claims 1, 12); and
transmit, to the data collection apparatus, a collection request of data with the collection condition generated (first transmission signal including vehicle event detection report, see fig 17, paras. 0016, 0113, 0134, claims 1, 12), 

Regarding claim 2, Iyoda further discloses that the first processor transmits, to the data collection apparatus, an analysis request related to data when abnormality occurs (see para. 0024: first transmission signal triggers an analysis on the server 3 and thus constitutes an analysis request).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 3, 5 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (U.S. Patent Application Publication # 2016/0364921) in view of Higuchi et al. (U.S. Patent Application Publication # 2018/0288502).

Regarding claims 3 and 7, Iyoda discloses a data collection system (abstract, fig 1, etc) comprising: 
an on-vehicle device (fig 1: 2); and 
a data collection apparatus (fig 1: 3), wherein 
the on-vehicle device (fig 1: 2, which may include some or all of the vehicle’s electronics) includes a first processor that is configured to: 
detect abnormality of a vehicle (fig 17, paras. 0013, 0085); 
generate a collection condition of data in accordance with the abnormality detected (a vehicle event detection report is generated for transmission, see paras. 0016, 0134, claims 1, 12); and
transmit, to the data collection apparatus, a collection request of data with the collection condition generated (first transmission signal including vehicle event detection report, see fig 17, paras. 0016, 0113, 0134, claims 1, 12), 

the data collection apparatus includes a second processor that is configured to: -5-Application No. 16/552,590 
receive the collection request from the on- vehicle device (figs 17, 22, paras. 0020, 0134); 
transmit a data collection demand to cause a data collection target vehicle based on the collection request received to perform data collection in accordance with the collection condition (fig 17, paras. 0024, 0139, 0160, claims 1, 12); and 
provide provision data that are based on collected data transmitted from the data collection target vehicle based on the data collection demand (para. 0025, 0161, 0183: when provision data is interpreted as any data derived from the transmitted collected data; note that the “provision data” not is defined in the claims or specification), and 

the on-vehicle device that has acquired the data collection demand acquires data based on the data collection demand and transmits the data to the data collection apparatus (paras. 0017-0018, 0025, 0139-0140).  

Iyoda does not explicitly disclose providing, to the on-vehicle device, the provision data.  
In the same field of endeavor, Higuchi discloses providing, to the on-vehicle device having made the collection request, the provision data that are based on collected data transmitted from the data collection target vehicle based on the data collection demand (figs 4-5, 8, etc: data collection apparatus provides, to the user device having made the collection request, the provision data; and user may be on a vehicle as taught by Higuchi or Iyoda).
It would have been obvious before the effective filing date of the claimed invention to modify Iyoda to do so, as taught by Higuchi (and well known in the art), in order to return extracted or accumulated data back to the original requester for analysis, display, and/or another purpose (Higuchi figs 4-5, 8; or Iyoda fig 17, para 164: accumulated vehicle data).


Regarding claim 5, Iyoda further discloses that the second processor is configured to set a collection range of the on-vehicle device from which data is collected based on the collection condition generated by the first processor (paras. 0024,0139,0160).
Iyoda does not explicitly disclose extending the collection range in accordance with the number of pieces of collected data.  
In the same field of endeavor, Higuchi discloses extending the collection range in accordance with the number of pieces of collected data (paras. 115, etc: broaden collection range if the number of pieces of collected data is not sufficient).
It would have been obvious before the effective filing date of the claimed invention to modify Iyoda to do so, as taught by Higuchi, in order to increase the chance of sufficient data and/or the quality of data by broadening the collection range if needed (para. 115).  

Regarding claim 8, Iyoda fails to disclose the claimed user terminal and claimed use thereof. 
In the same field of endeavor, Higuchi discloses the claimed user terminal and claimed use thereof (figs 3, 8, and corresponding text, paras. 48, 64, 58, 67, etc).
	Iyoda in view of Higuchi thus discloses that the first processor: receives a user data collection demand from a user terminal, transmits the user data collection demand to the on-vehicle -8-Application No. 16/552,590 device, receives tag information of vehicle condition data acquired in the vehicle from the on-vehicle device mounted on the vehicle, provides, to the user terminal, selection tag information for data selection by a user based on the tag information, transmits, to the on-vehicle device, a transmission instruction based on a user data transmission instruction from the user terminal, and provides, to the user terminal, user vehicle condition data based on the vehicle condition data corresponding to the transmission instruction, the vehicle condition data having been transmitted from the on-vehicle device.
It would have been obvious before the effective filing date of the claimed invention to modify Iyoda to do so, as taught by Higuchi, in order to facilitate user control of the data collection and/or usage by the user of the collected data (figs 3, 8, and corresponding text, paras. 48, 64, 58, 67, etc).  


Allowable Subject Matter
9.	       Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 4 and 6 are allowable subject matter because none of the prior art discloses all of the limitations of dependent claim 4, in combination with the limitations of independent claim 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/
Patent Examiner
Art Unit 3667
June 18, 2022